o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-108776-12 number release date uil 30b the honorable robert p casey jr united_states senate washington dc attention --------------------- dear senator casey thank you for your letter dated date on behalf of your constituent ---------------------- ----------------asked why a tax_credit is not available for a ford escape hybrid he purchased during ----------------stated that according to the form_8910 instruction sheet credits are available for vehicles manufactured by some foreign automakers but not for vehicles manufactured by ford and certain other united_states automakers in order to respond clearly to ------------------concerns allow me to explain how the credit for alternative motor vehicles operates congress enacted sec_30b in that section authorized a federal tax_credit for several different types of alternative motor vehicles including new qualified hybrid vehicles which were placed_in_service in tax years after other types of qualifying vehicles included vehicles with qualified_fuel cells vehicles that used a particular advanced lean burn technology and vehicles that used certain new alternative fuels congress provided that the credit under sec_30b would expire at different times depending on the type of vehicle for qualifying passenger automobiles and light truck hybrid vehicles congress provided that the sec_30b credit would expire under either a phase-out rule or a termination rule whichever occurred first the credit for hybrid vehicles manufactured by ford expired under the phase out rule under the phase out rule in sec_30b the credit for hybrid vehicles was reduced for each manufacturer beginning in the second quarter after the quarter in which that manufacturer sold big_number of its qualified vehicles and then was reduced further in subsequent quarters until it fully expired the internal_revenue_service announced the credit phase-out schedule for ford hybrid vehicles in notice_2009_37 copy enclosed after sales of ford hybrids reached the big_number vehicle threshold that notice provided that the credit for ford vehicles would completely phase out with respect to vehicles purchased on or after date the credit for hybrid vehicles remained available for certain other conex-108776-12 manufacturers whose sales of hybrid vehicles had not reached the big_number sale threshold or were still in the phase-out period even if the credit for hybrid vehicles sold by ford had not expired in april of under the phase-out rule ----------------would not have been eligible to claim a credit for his purchase of a ford escape hybrid in because of the termination rule under the termination rule the sec_30b credit for passenger automobiles and light truck hybrid vehicles ended for all manufacturers at the end of regardless of how many vehicles they had sold finally as i noted above the credit under sec_30b expires at different times depending on the type of vehicle for example even though the credit expired for passenger and light truck hybrid vehicles purchased after the sec_30b credit remains available for certain other types of vehicles in addition a vehicle purchased in and placed_in_service in can also qualify for a credit in so references to the credit in the instructions to form_8910 referenced in ------------------letter pertain to vehicles for which the credit was still available in i hope this information helps you in responding to --------------- please contact me at --------- ------------- if i can assist you further regarding his questions sincerely curt wilson associate chief_counsel passthroughs special industries enclosure
